871 F.2d 1089
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Dennis TODD, Defendant-Appellant.
No. 89-1190.
United States Court of Appeals, Sixth Circuit.
March 24, 1989.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
The defendant was convicted of conspiracy to distribute narcotics.  The judgment and conviction order was entered on February 2, 1988.  Counsel was retained.  The defendant's counsel filed a timely notice of appeal docketed as Case No. 88-2236.  Thereafter, the defendant filed a pro se notice of appeal stating that he appeals, "from the order entered December 1, 1988, dismissing petitioner's petition for writ of habeas corpus brought pursuant to 28 U.S.C. Sec. 2254."


2
Upon examination of the record, there is no such order, nor was any such order entered thirty days prior to the notice of appeal.  There being no basis for appellate jurisdiction in this case, it is ORDERED that the appeal is sua sponte dismissed.